NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                     MUSSA ALI,
                   Plaintiff-Appellant

                           v.

   CARNEGIE INSTITUTION OF WASHINGTON,
      UNIVERSITY OF MASSACHUSETTS,
             Defendants-Appellees
            ______________________

                      2016-2320
                ______________________

    Appeal from the United States District Court for the
District of Columbia in No. 1:13-cv-02030-RC, Judge
Rudolph Contreras.
                ______________________

                Decided: April 12, 2017
                ______________________

   MUSSA ALI, Seattle, WA, pro se.

    KURT CALIA, Covington & Burling LLP, Redwood
Shores, CA, for defendants-appellees. Also represented by
NATHAN EVANS SHAFROTH, ALEXA HANSEN, San Francisco,
CA.
                 ______________________

       Before DYK, BRYSON, and CHEN, Circuit Judges.
2                                 ALI   v. CARNEGIE INSTITUTION



            Opinion for the court filed PER CURIAM.
        Concurring opinion filed by Circuit Judge Dyk.
PER CURIAM.
     This longstanding patent dispute began when Mussa
Ali, proceeding pro se, filed a civil suit in the U.S. District
Court for the District of Oregon (Oregon court) against
the Carnegie Institution of Washington (Carnegie) and
the University of Massachusetts (UMass) (collectively,
defendants), alleging that they erroneously omitted Mr.
Ali as a co-inventor on a handful of patents that the
defendants co-owned. Mr. Ali sought to be added as a co-
inventor to the patents-in-suit, as well as monetary
damages from UMass for this alleged omission. After-
wards, the Oregon court dismissed UMass on the ground
that it is entitled to sovereign immunity under the Elev-
enth Amendment of the U.S. Constitution and sua sponte
transferred the case to the U.S. District Court for the
District of Columbia (DC court) because it lacked personal
jurisdiction over Carnegie. The DC court then dismissed
the case because UMass was a necessary party that could
not be joined and ultimately entered judgment against
Mr. Ali. Although we have liberally construed Mr. Ali’s
appeal of various decisions rendered by the Oregon court
and the DC court, we conclude that neither court erred in
any respect, and we, therefore, affirm.
                        BACKGROUND
    U.S. Patent Nos. 6,506,559, 7,538,095, 7,560,438,
7,622,633, and 8,283,329 (patents-in-suit) are generally
directed to methods of gene-specific inhibition through the
use of double-stranded ribonucleic acid and are jointly
owned by the defendants. Two of the named co-inventors
of the claimed inventions, Dr. Andrew Fire of Carnegie
and Dr. Craig C. Mello of UMass, received the Nobel Prize
in Medicine in 2006 for these inventions. Mr. Ali alleges
that he made a critical contribution to the claimed inven-
ALI   v. CARNEGIE INSTITUTION                            3



tions of the patents-in-suit while he was employed in Dr.
Mello’s laboratory at UMass and that Dr. Mello then
shared Mr. Ali’s contribution with Dr. Fire. Mr. Ali
attempted on many occasions to have the defendants add
him as a co-inventor on the patents-in-suit, but they
refused to do so. Their refusal led to this litigation.
    Mr. Ali filed a complaint against Carnegie in the Ore-
gon court, which he would later amend to join UMass as a
co-defendant, seeking to become a named co-inventor to
the patents-in-suit under 35 U.S.C. § 256 (2012) (inven-
torship claim), as well as to recover damages from UMass
for any money derived from the patents-in-suit that he
was entitled to as a co-inventor (damages claims). UMass
then moved for dismissal of the case against it under Fed.
R. Civ. P. (12)(b)(1), arguing that the Oregon court lacked
subject matter jurisdiction because UMass has sovereign
immunity as an “arm” of Massachusetts under the Elev-
enth Amendment. In light of this argument, the defend-
ants jointly filed a motion for complete dismissal of the
case pursuant to Fed. R. Civ. P. 12(b)(7), asserting that
UMass was a necessary party that could not be joined in
the case. Alternatively, they jointly moved for complete
dismissal under Fed. R. Civ. P. 12(b)(2) as well, contend-
ing that the Oregon court lacked personal jurisdiction
over them. 1
    The Oregon court concluded that the Eleventh
Amendment provided UMass sovereign immunity from
suit as it was essentially one and the same as Massachu-
setts and that UMass had not engaged in any conduct
that suggested it waived this immunity. Thus, the Ore-
gon court granted UMass’s Rule 12(b)(1) motion, dismiss-
ing it from the case. The Oregon court then considered


      1 The defendants also moved for partial dismissal
under Federal Rule of Civil Procedure 12(b)(6), but that is
irrelevant to this appeal.
4                               ALI   v. CARNEGIE INSTITUTION



whether it had personal jurisdiction over Carnegie, but
deferred making a decision so as to permit Mr. Ali to
conduct limited jurisdictional discovery into any relation-
ship between Carnegie and Oregon.
     Mr. Ali sought reconsideration of the Oregon court’s
dismissal decision. Mr. Ali contended that UMass waived
its sovereign immunity when it accepted funds from the
federal government under the University and Small
Business Patent Procedures Act, 35 U.S.C. §§ 200–12
(2012), commonly known as the Bayh-Dole Act, in support
of certain research that led to the issuance of the patents-
in-suit because UMass’s receipt of federal funds was
conditioned on the waiver of its sovereign immunity. 2
The Oregon court rejected Mr. Ali’s contention, finding no
provision in the Bayh-Dole Act that supported this theory
of conditional receipt of funds.
     For its part, Carnegie sought reconsideration of the
Oregon court’s discovery order, and the Oregon court
reversed course. It explained that even if it accepted Mr.
Ali’s allegations concerning Carnegie’s research, educa-
tional, and licensing efforts directed at Oregon as true,
they would not constitute the systematic and continuous
contacts necessary to hold that the court had general


    2   “In 1980, Congress passed the Bayh-Dole Act to
‘promote the utilization of inventions arising from federal-
ly supported research,’ ‘promote collaboration between
commercial concerns and nonprofit organizations,’ and
‘ensure that the [g]overnment obtains sufficient rights in
federally supported inventions.’” Bd. of Trustees of Le-
land Stanford Junior Univ. v. Roche Molecular Sys., Inc.,
563 U.S. 776, 782 (2011) (quoting 35 U.S.C. § 200 (2006));
see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d
916, 929 (Fed. Cir. 2004) (“The Bayh-Dole Act was intend-
ed to enable universities to profit from their federally-
funded research.”).
ALI   v. CARNEGIE INSTITUTION                                  5



personal jurisdiction over Carnegie. Moreover, because
Mr. Ali’s lawsuit was unrelated to any such alleged ef-
forts, the Oregon court held that it could not exert specific
personal jurisdiction over Carnegie in this particular
dispute. The Oregon court then sua sponte transferred
the case to Washington, D.C. And in doing so, it declined
to address the then-pending Rule 12(b)(7) motion.
    Upon transfer to the DC court, the court resolved the
Rule 12(b)(7) motion and considered three variables in
evaluating whether to dismiss the action due to the
absence of UMass as a party:
      (1) [W]hether the absent party is “required” for
      the litigation according to the factors enumerated
      in [Fed. R. Civ. P. 19(a)]; (2) whether the required
      party can be joined; and (3) if joinder is not feasi-
      ble, whether the action can nevertheless proceed-
      ing in “equity and good conscience” under [the
      factors identified in Fed. R. Civ. P. 19(b)].
J.A. at 46 (first citing OAO Healthcare Solutions, Inc. v.
Nat’l Alliance of Postal & Fed. Emps., 394 F. Supp. 2d 16,
19 (D.D.C. 2005); and then citing Kickapoo Tribe of Indi-
ans of Kickapoo Reservation in Kan. v. Babbitt, 43 F .3d
1491, 1494 (D.C. Cir. 1995)). The DC court further ex-
plained that under the first variable,
      [A] party is to be joined if feasible if (1) the court
      cannot accord complete relief among existing par-
      ties; (2) the party’s absence may, as a practical
      matter, impair or impede that party’s ability to
      protect its interest; or (3) the party’s absence may
      subject the existing parties to substantial risk of
      incurring multiple or otherwise inconsistent obli-
      gations.
Id. at 46–47 (citing Fed. R. Civ. P. 19(a)(1)). The DC court
also identified the following factors for consideration
under the third variable:
6                                ALI   v. CARNEGIE INSTITUTION



    (1) the extent to which a judgment rendered in the
    person’s absence might prejudice that person or
    the existing parties; (2) the extent to which any
    prejudice could be lessened or avoided by: (A) pro-
    tective provisions in the judgment[,] (B) shaping
    the relief[,] or (C) other measures; (3) whether a
    judgment rendered in the person’s absence would
    be adequate; and (4) whether the plaintiff would
    have an adequate remedy if the action were dis-
    missed for nonjoinder.
Id. at 50 (quoting Fed. R. Civ. P. 19(b)). Considering all of
these factors, the DC court made several findings that led
it to conclude that Mr. Ali’s case could not proceed with-
out UMass as a party.
    First, the DC court found that UMass was a required
party under Rule 19(a). More specifically, Mr. Ali’s inven-
torship claim jeopardized UMass’s “ownership interest” in
the patents-in-suit and that interest “could be impaired or
impeded in its absence” from the case. Id. at 47. And
although Mr. Ali could receive complete relief on his
inventorship claim as the DC court could order the U.S.
Patent and Trademark Office to correct the inventive
entity of the patents-in-suit without UMass’s presence,
complete relief could not be received on his damages
claims. 3 See id. at 47–48. The DC court also noted that
our court has remarked in the past “that patent owners
are required to be joined if feasible under Rule 19(a).” Id.
at 47 (quoting Univ. of Utah v. Max-Planck-Gesellschaft
Zur Forderung Der Wissenschaften E.V., 734 F.3d 1315,
1326 (Fed. Cir. 2013)). Therefore, it concluded that


    3    In addition to being unable to afford complete re-
lief on these damages claims in UMass’s absence, the DC
court elaborated on how UMass would be prejudiced by its
absence in its Rule 19(b) analysis. See J.A. at 48 (citing
Kickapoo, 43 F .3d at 1497 n.9).
ALI   v. CARNEGIE INSTITUTION                               7



“UMass [was] a necessary party because it is a co-owner
of the [patents-in-suit], and its interests would be highly
prejudiced in its absence, even if the [c]ourt could afford
partial relief to [Mr. Ali] as to inventorship.” Id. at 48–49.
    Second, the DC court found that UMass could not be
joined to the case, adopting the Oregon court’s conclusion
that UMass had sovereign immunity. Id. at 49.
    Third, the DC court found that equity and good con-
science did not permit it to proceed with the case under
Rule 19(b). As a preliminary matter, it explained that the
Rule 19(b) inquiry “calls for a pragmatic decision based on
practice considerations in the context of particular litiga-
tion” and so it had “substantial discretion in considering
which factors to weigh and how heavily to emphasize
certain considerations . . . .” Id. at 50 (emphasis added)
(quoting Kickapoo, 43 F.3d at 1495). Moreover, the DC
court observed that, in the D.C. Circuit, “sovereign im-
munity reigns supreme” when analyzing the Rule 19(b)
factors. Id. at 50–51 (citation omitted).
    For the first factor, the DC court found that, for the
inventorship claim, UMass would be prejudiced in its
absence from the case because it is a “co-owner[] of the
patents[-in-suit], and the addition of [Mr. Ali] would
change [its] ownership rights.” Id.; see also id. (“[Alt-
hough] Carnegie’s interest in protecting the inventorship
status of the patents[-in-suit] aligns with UMass’s,
UMass’s relationship with [Mr. Ali] is much more central
to the case than is Carnegie’s.”). It also found that “Car-
negie may even be incentivized to settle the case early as
to the . . . inventorship claim to eliminate its own poten-
tial liability which would highly prejudice the absent
UMass’s ownership interest in the patents.” Id. at 53
(emphasis in original). As for the damages claims, be-
cause Mr. Ali directed those only at UMass, “it would be
highly prejudicial to Carnegie to force it to vigorously
defend a suit . . . in a case that involves only potential
8                                ALI   v. CARNEGIE INSTITUTION



financial loss to UMass—a party that cannot be joined.”
Id. at 52–53. So this factor favored dismissal of the case.
    Next, the DC court determined that the prejudice to
UMass could not be mitigated by any alternative relief to
dismissal for either the inventorship claim, see id. at 57 &
n.9, or the damages claims, see id. at 56–57. Thus, this
factor also favored dismissal of the case.
    The DC court then determined that as to whether a
judgment rendered in UMass’s absence would provide
adequate relief to Mr. Ali, this factor favored proceeding
with the case in part and dismissal of the case in part.
See id. at 58–59. While the DC court could afford com-
plete relief to Mr. Ali for his inventorship claim if his case
proceeded, the same could not be said for his damages
claims. See id. On balance, the DC court concluded that
the Rule 19(b) factors weighed against proceeding in the
case without UMass. Id. at 61.
    The DC court then dismissed Mr. Ali’s first amended
complaint, but granted him leave to file a second amended
complaint to the extent that he wished to pursue only the
inventorship claim against the UMass officials responsi-
ble for incorrectly identifying the inventive entity of the
patents-in-suit. Id. at 57 & nn. 9–10, 63. Mr. Ali did not
seek leave to file such an amended complaint.
     As Mr. Ali did before the Oregon court, he sought re-
consideration of the DC court’s decision with respect to its
financial prejudice analysis for Rule 19(b). First, he
contended that the DC court erred in finding that UMass
would be prejudiced financially if he were to litigate his
case successfully because the amount that UMass pays to
its inventors is fixed and would not change. Alternative-
ly, he contended that if he were successful, the DC court
could order the other co-inventors to pay monetary dam-
ages on behalf of UMass. The DC court rejected the
former contention because regardless of how UMass
currently pays the other co-inventors of the patents-in-
ALI   v. CARNEGIE INSTITUTION                               9



suit, UMass would ultimately have to pay Mr. Ali if he
were successful in the case. It rejected the latter conten-
tion, observing that Mr. Ali had not previously raised it
before the court and explaining that, in any event, the
court had no power to issue judgments against non-
parties to cases. The DC court also noted that financial
prejudice to UMass was only one factor, “and a secondary
one at that,” in its 19(b) analysis, so its ultimate conclu-
sion that neither his inventorship claim nor his damages
claims could proceed without UMass would remain undis-
turbed by Mr. Ali’s contentions. 4 See, e.g., id. at 78
(“UMass faced not only financial prejudice if Mr. Ali
prevailed on his . . . damages claims, but also potential
impairment of its ownership interests in the [patents-in-
suit] if he prevailed solely on his . . . inventorship claim.”
(emphasis added) (citing prior opinion)); id. at 79 (“[T]he
[c]ourt repeatedly emphasized that when determining
whether the action should proceed without UMass, ‘sover-
eign immunity reigns supreme in the analysis.’” (citation
omitted) (quoting prior opinion)); id. (“[I]t was not only
the financial prejudice to an absent sovereign that gov-
erned the [c]ourt’s Rule 19 analysis, but also the likely
prejudice to UMass’s patent-ownership interests and to
Carnegie if it was forced to defend the suit alone despite
the fact that ‘UMass’s relationship with [Mr. Ali] [was]
much more central to the case than Carnegie’s.’” (quoting
prior opinion)).
    Second, Mr. Ali included a one-sentence motion for
leave to amend his first amended complaint such that it
would reflect his initial complaint, which did not name
UMass as a co-defendant. The DC court denied his re-



      4 Mr. Ali suggested, in a footnote in his motion, that
he was unconstitutionally deprived of due process, but
then informed the court it need not entertain that possi-
bility. See J.A. at 82 n.5.
10                              ALI   v. CARNEGIE INSTITUTION



quest for leave because it did not comply with: (1) Fed. R.
Civ. P. 15(a), which required Mr. Ali to explain how a
second amended complaint would not have been futile; (2)
Local Civ. R. 15.1, which required Mr. Ali to attach a copy
of the proposed second amended complaint; and (3) the
DC court’s prior order, which granted leave to amend the
first amended complaint solely to add the names of
UMass officials responsible for correctly identifying the
inventive entity of the patents-in-suit. See J.A. at 83–84.
The proposed second amended complaint did not name
UMass officials, as the DC court had earlier suggested.
    The DC court’s denial of Mr. Ali’s request for leave
caused him to file a second motion for reconsideration,
where he accused the DC court of making several mis-
takes. The DC court dismissed any notion that its denial
was erroneous.
    Mr. Ali now appeals, and we have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(1) (2012).
                  STANDARDS OF REVIEW
    We apply our own law to the issue of sovereign im-
munity, as well as any waivers thereof, arising from
patent cases. See Univ. of Utah, 734 F.3d at 1320 (“We
have held that the question of Eleventh Amendment
waiver is a matter of Federal Circuit law.” (citing Regents
of the Univ. of N.M. v. Knight, 321 F.3d 1111, 1124 (Fed.
Cir. 2003))); see also Delano Farms Co. v. Cal. Table
Grape Comm’n, 655 F.3d 1337, 1343 (Fed. Cir. 2011) (“In
addressing the issue of sovereign immunity, we apply our
own law in light of the special importance of ensuring
national uniformity on such questions.” (first citing Pen-
nington Seed, Inc. v. Produce Exch. No. 299, 457 F.3d
1334, 1338 (Fed. Cir. 2006); and then citing Regents, 321
F.3d at 1124)). A district court’s decision on sovereign
immunity is subject to de novo review. See Univ. of Utah,
734 F.3d at 1320.
ALI   v. CARNEGIE INSTITUTION                            11



    On the other hand, we apply the law of the regional
circuit to procedural questions that are not unique to
patent cases, such as those pertaining to the propriety of
discovery, the amendment of pleadings under Rule 15,
and the joinder of parties under Rule 19, except to the
extent that these questions implicate patent law issues.
E.g., A123 Sys., Inc. v. Hydro-Quebec, 626 F.3d 1213, 1220
(Fed. Cir. 2010); Patent Rights Prot. Grp., LLC v. Video
Gaming Techs., Inc., 603 F.3d 1364, 1371 (Fed. Cir. 2010);
Pressure Prod. Med. Supplies, Inc. v. Greatbatch Ltd., 599
F.3d 1308, 1315 (Fed. Cir. 2010). In the Ninth Circuit, a
denial of a discovery request is reviewed for an abuse of
discretion. E.g., Boschetto v. Hansing, 539 F.3d 1011,
1020 (9th Cir. 2008). Decisions bearing upon Rule 15 and
Rule 19 are both reviewed for an abuse of discretion in the
D.C. Circuit. 5 E.g., Firestone v. Firestone, 76 F.3d 1205,
1208 (D.C. Cir. 1996) (denial of leave to amend is re-
viewed for an abuse of discretion); Kickapoo, 43 F.3d at
1495 (decision that a party is indispensable under Rule
19(b) is reviewed for an abuse of discretion (citing Clover-
leaf Standardbred Owners Ass’n v. Nat’l Bank of Wash.,
699 F.2d 1274, 1276 (D.C. Cir. 1983))).
                         DISCUSSION
               A. The Oregon Court’s Decisions
                   1. Sovereign Immunity
    Mr. Ali does not dispute the Oregon court’s conclusion
that UMass is entitled to sovereign immunity from his
suit. Rather, he argues that the Oregon court erred in
refusing to conclude that UMass waived sovereign im-
munity when, in return for federal funding under the
Bayh-Dole Act, it allegedly signed a contract controlled by
and consistent with the Bayh-Dole Act (Bayh-Dole con-


      5 Mr. Ali has challenged no decision of the Oregon
court grounded in either of these rules.
12                               ALI   v. CARNEGIE INSTITUTION



tract) and expressly declared that it would be amenable to
suit in federal court. 6 See Appellant Br. at 17–19; see also
id. at 17 (citing 35 U.S.C. § 202(c)(7)(B)). We see no error
in the Oregon court’s conclusion.
    UMass waives sovereign immunity under “only two
circumstances: first, if the state on its own initiative
invokes the jurisdiction of the federal courts; and second,
upon a clear declaration by the state of its intent to sub-
mit to federal jurisdiction.” Xechem Int’l, Inc. v. Univ. of
Tex. M.D. Anderson Cancer Ctr., 382 F.3d 1324, 1329
(Fed. Cir. 2004) (citing Coll. Sav. Bank v. Fla. Prepaid
Postsecondary Educ. Expense Bd., 527 U.S. 666, 675–76
(1999)); see also Biomedical Patent Mgmt. Corp. v. Cal.,
Dep’t of Health Servs., 505 F.3d 1328, 1333 (Fed. Cir.
2007) (explaining same).
    Here, UMass’s alleged agreement to be subject to suit
by the federal government under a contract controlled by
and consistent with the Bayh-Dole Act cannot operate as
a “clear declaration” 7 that it waived its sovereign immuni-
ty as to Mr. Ali’s suit against it for damages arising from
his alleged omission as a co-inventor of the patents-in-
suit. We agree with the Oregon court that “[t]here is


     6   Mr. Ali has confusingly argued that his standing
to bring suit against UMass compels a finding of UMass’s
waiver of sovereign immunity. See Appellant Br. at 19–
21. Whatever force this argument may have is irrelevant
because the argument has been waived. See, e.g., Frese-
nius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1296
(Fed. Cir. 2009) (explaining that arguments are waived if
they were not raised or properly developed before the
district court). In any event, Mr. Ali cites no authority for
such a proposition, and we are aware of none.

     7  The first circumstance under which a waiver can
occur is not at issue in this case. J.A. at 22 n.2.
ALI   v. CARNEGIE INSTITUTION                           13



nothing in the Bayh-Dole Act that suggests waiver of
sovereign immunity in federal court is a prerequisite to
accepting funding under the [Bayh-Dole] Act, thereby
permitting suit against a state in a § 256 action,” which
also seeks to collect monetary damages. J.A. at 25. And,
following the Supreme Court, we have rejected “the
argument that a state waives its immunity by entering
into arrangements controlled by federal law and reviewa-
ble only in federal court.” Xechem, 382 F.3d at 1329
(relying on Coll. Sav. Bank, 527 U.S. at 675). Therefore,
the Oregon court correctly declined to find any waiver of
UMass’s sovereign immunity.
                         2. Discovery
    Mr. Ali faults the Oregon court for denying him dis-
covery of: (1) the alleged Bayh-Dole contract between
UMass and the federal government, Appellant Br. at 16–
18; and (2) the names of UMass officials that were re-
sponsible for correctly identifying the inventive entity of
the patents-in-suit, 8 id. at 21–22. We detect no reversi-
ble error in the Oregon court’s denial of discovery.
     First, as mentioned above, any alleged contractual
agreement between UMass and the federal government
that could provide the federal government with a right to
sue UMass does not amount to a waiver of sovereign
immunity permitting others to sue UMass. See, e.g., West
Virginia v. United States, 479 U.S. 305, 311 (1987)
(“States have no sovereign immunity as against the
[f]ederal [g]overnment . . . .” (citing United States v.



      8  We have previously permitted suits against state
officials to ensure the enforcement of federal law that
seek prospective injunctive relief. See Pennington Seed,
457 F.3d at 1341–42 (explaining doctrine developed in Ex
parte Young, 209 U.S. 123 (1908)). Such suits do not run
afoul of the Eleventh Amendment. Id. at 1341.
14                              ALI   v. CARNEGIE INSTITUTION



Texas, 143 U.S. 621, 646 (1892))); see also A123 Sys, 626
F.3d at 1219 (“a state university’s participation in one
lawsuit does not amount to a waiver of immunity in a
separate lawsuit” (citing Biomedical Patent, 505 F.3d at
1339)).
    Second, as the Oregon court correctly observed, Mr.
Ali already possessed the titles of those UMass officials
responsible for identifying the correct inventive entity of
the patents-in-suit. See J.A. at 10 n.3. Any additional
discovery was unwarranted. We, therefore, see no abuse
of discretion with the Oregon court’s handling of Mr. Ali’s
discovery requests. See, e.g., White v. Univ. of Cal., 765
F.3d 1010, 1025 (9th Cir. 2014) (no abuse of discretion
where discovery into sovereign immunity question was
based on “speculative arguments”).
              B. The DC Court’s Decisions
                        1. Joinder
     Mr. Ali contends that the DC court erred in its Rule
19(b) analysis when the court determined that UMass
would be financially prejudiced by Carnegie’s defense of
the case (as Carnegie would have less incentive to vigor-
ously defend the suit). Mr. Ali argues that the DC court’s
analysis is inherently contradictory because the court, in
his view, simultaneously reasons that Mr. Ali is and is not
obligated to assign his purported rights in the patents-in-
suit to the defendants. See Appellant Br. at 23–30. Mr.
Ali misunderstands the DC court’s financial prejudice
analysis and fails to undermine the court’s finding that
UMass would be prejudiced, if it were absent from the
case, because it would ultimately have to pay damages to
Mr. Ali were he successful, whereas Carnegie would not.
In other words, the DC court relied on Mr. Ali’s allega-
tions that he is entitled to monetary damages, regardless
of whether Mr. Ali is obligated to assign any purported
ownership interest in the patents-in-suit. See J.A. at 75
(“[T]he financial prejudice to UMass . . . stemmed from
ALI   v. CARNEGIE INSTITUTION                            15



[Mr. Ali’s] claim[s] for damages, wherein he seeks not only
to be included in future payouts but also to be compen-
sated by UMass for several years of unpaid royalties.”);
see also id. at 49–61.
    Mr. Ali also lodges a series of objections to the Rule
19(b) analysis that can be summed up as accusing the DC
court of depriving him of constitutional due process. See
Appellant Br. at 35–47. Mr. Ali objects to the DC court’s
dismissal because it deprives him of private property
(patent rights) without due process in violation of the
Fourteenth Amendment. See id. at 41–47. Mr. Ali fur-
ther objects to the DC court’s “sua sponte arguments” that
were made on behalf of UMass and to which he had no
notice and opportunity to respond. See id. at 35–41. We
find these objections unfounded.
     First, the DC court properly relied on Mr. Ali’s repre-
sentation that it need not consider any argument he may
have concerning an unconstitutional deprivation of due
process under the Fourteenth Amendment. See J.A. at 82
n.5.
    Second, the DC court did not make any findings such
that Mr. Ali was stripped of due process. Mr. Ali points
out that the DC court found that he was seeking past
monetary damages from UMass based on his alleged
omission from the patents-in-suit. He now asserts that he
never sought such damages, but this assertion is directly
contradicted by his first amended complaint, which alleg-
es that he is entitled to both retrospective and prospective
monetary relief from UMass. See id. at 52–53, 328.
    And his other due process complaints are merely dis-
agreements with the DC court’s findings, which do not
render the court’s analysis constitutionally unsound. For
example, Mr. Ali asserts that the DC court wrongly found
that UMass would be prejudiced as a result of its absence
from the case. But again, this finding is predicated on
Mr. Ali’s allegations against UMass. See id. at 52–53
16                               ALI   v. CARNEGIE INSTITUTION



(citing paragraphs from Mr. Ali’s first amended complaint
that show that his relationship with UMass, as opposed to
Carnegie, is “much more central to the case”); see also id.
at 323–25, 328.
    Significantly, while Mr. Ali challenges (without justi-
fication) various premises of the DC court’s Rule 19(b)
determination—that the action cannot proceed without
UMass as a party—on appeal, he makes no challenge to
the DC court’s overall Rule 19(b) determination. We note,
however, that in University of Utah, we concluded that a
district court acted within its discretion in proceeding
with a suit involving an inventorship claim against,
among others, certain UMass officials, while UMass, a co-
owner of the patents-in-suit, was absent from the suit.
See 734 F.3d at 1325–28. The DC court correctly observed
that, in so concluding, we found that UMass would not be
prejudiced and its interests would be adequately protect-
ed “because UMass had entered into a[n] . . . agreement
wherein it ‘handed sole and exclusive control of th[e] suit’
to one of the named defendants in the action.” J.A. at 54
(quoting Univ. of Utah, 734 F.3d at 1327–28). No such
agreement between UMass and Carnegie has been al-
leged. We have no occasion here to determine whether
the DC court abused its discretion in this case by not
allowing Mr. Ali’s inventorship claim to go forward given
Mr. Ali’s limited challenge on appeal from the DC court
and his failure to amend his complaint to name the
UMass officials as parties.
                 2. Amending a Pleading
     Mr. Ali protests the DC court’s denial of his motion for
leave to amend the first amended complaint to reflect his
initial complaint. See Appellant Br. at 30–35. We see no
abuse of discretion here because Mr. Ali did not—and still
has not—explained how leave to amend under Rule 15(a)
would not have been futile and would have cured the
infirmities that plagued his first amended complaint. See
ALI   v. CARNEGIE INSTITUTION                            17



J.A. at 83–84; see also Foman v. Davis, 371 U.S. 178, 182
(1962). For example, he “has offered no argument what-
soever as to how reinstating the first complaint—which is
premised on substantially the same factual allegations
and once again would have Carnegie as the sole defendant
opposing Mr. Ali’s claims to correct inventorship and for
related damages—would affect . . . [the] decision that
UMass is a necessary party without which this case must
not proceed.” J.A. at 84 (citation omitted). And in any
event, Mr. Ali failed to attach a copy of his proposed
amended pleading in accordance with Local Rule 15.1.
Either of these deficiencies justifies the DC court’s denial
of leave to amend.
    Finally, we have considered all of Mr. Ali’s other al-
leged errors directed at either the Oregon court or the DC
court and find them unpersuasive.
                         CONCLUSION
    For the foregoing reasons, the DC court’s entry of
judgment is affirmed.
                         AFFIRMED
                            COSTS
      No Costs.
        NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                      MUSSA ALI,
                    Plaintiff-Appellant

                            v.

   CARNEGIE INSTITUTION OF WASHINGTON,
      UNIVERSITY OF MASSACHUSETTS,
             Defendants-Appellees
            ______________________

                       2016-2320
                 ______________________

    Appeal from the United States District Court for the
District of Columbia in No. 1:13-cv-02030-RC, Judge
Rudolph Contreras.
                ______________________
DYK, Circuit Judge, concurring.
    Ordinary property disputes between individuals and
state entities are resolved in state court. In these circum-
stances, the Eleventh Amendment, which bars suit only
in federal courts, does not operate to leave the property
owner without a remedy when a suit in federal court is
dismissed. See Alden v. Maine, 527 U.S. 706, 755 (1999)
(“Many States, on their own initiative, have enacted
statutes consenting to a wide variety of suits.”).
2                               ALI   v. CARNEGIE INSTITUTION



    Patent inventorship claims are different. A state law
remedy is not available, and a claimant’s only remedy lies
in a federal cause of action under 35 U.S.C. § 256 to
correct inventorship. This is so because federal law ousts
state courts of jurisdiction over inventorship claims. The
statute provides that “[n]o State court shall have jurisdic-
tion over any claim for relief arising under any Act of
Congress relating to patents.” 28 U.S.C. § 1338(a). 1 The
statute instead prescribes exclusive jurisdiction in federal
courts. See id. Under these circumstances, it seems to me
particularly harsh to hold that the federal action—in
which the relief sought is directed to the Director of the
Patent Office—cannot proceed without the state entity as
a party. I note that in University of Utah v. Max-Planck-
Gesellschaft Zur Forderung Der Wissenschaften E.V., 734
F.3d 1315, 1328 (Fed. Cir. 2013), we allowed the federal
action to proceed without the state entity.
    Thus, while I join the majority opinion, it remains for
us to determine in another case how the Rule 19(b) factors
should apply to a claim for inventorship, given the lack of
any alternative remedy. 2 (These concerns may not, of




    1    See also Larson v. Correct Craft, Inc., 569 F.3d
1319, 1324–25 (Fed. Cir. 2009) (“There is no doubt that
§ 256 supplies such a valid basis for federal jurisdiction:
an action to correct inventorship under § 256 ‘aris[es]
under’ the patent laws for the purpose of § 1338(a).”)
    2    “The factors for the court to consider include: (1)
the extent to which a judgment rendered in the person’s
absence might prejudice that person or the existing par-
ties; (2) the extent to which any prejudice could be less-
ened or avoided by: (A) protective provisions in the
judgment; (B) shaping the relief; or (C) other measures;
(3) whether a judgment rendered in the person’s absence
would be adequate; and (4) whether the plaintiff would
ALI   v. CARNEGIE INSTITUTION                          3



course, extend to a damages claim for misappropriation of
patent rights, since a state court remedy may well be
available).




have an adequate remedy if the action were dismissed for
nonjoinder.” Fed. R. Civ. P. 19(b).